Case: 2:10-cv-00391-MRB-MRM Doc #: 168 Filed: 02/02/21 Page: 1 of 6 PAGEID #: 9494




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS

 ROBERT BETHEL,
                                             :
                Petitioner,                             Case No. 2:10-cv-391

                                             :          District Judge Michael R. Barrett
         -vs-                                           Magistrate Judge Michael R. Merz

 DAVID BOBBY, Warden,
                                             :
                Respondent.


     DECISION AND ORDER DENYING MOTION FOR LEAVE TO
            PROCEED PRO SE ON MOTION TO STAY



         This capital habeas corpus case is before the Court on pro se Petitioner Robert Bethel’s

 Motion for Leave to Proceed Pro Se on his Motion to Stay Habeas Corpus Proceedings (ECF No.

 165). Without awaiting a decision on that Motion, Petitioner has already filed pro se a Motion to

 Stay (ECF No. 166). In connection with these filings, his counsel have filed a Notice (ECF No.

 167).

         Petitioner previously filed pro se a Motion to Stay (ECF No. 160). Bethel sought to file

 the Motion pro se because he alleged his attorneys could not ethically do so under Ohio

 R.Prof.Cond. 3.7. The Magistrate Judge denied the Motion because neither attorney had himself

 or herself sought to be excused for that reason (ECF No. 162, PageID 9322). The Court also struck

 the Motion because no trial attorney had signed it and the federal statutes do not permit hybrid

 representation. Id. at PageID 9323. Petitioner has filed no objections to those decisions and the

 time for doing so has now expired. Instead filed his Motion for Leave to Proceed pro se.


                                                 1
Case: 2:10-cv-00391-MRB-MRM Doc #: 168 Filed: 02/02/21 Page: 2 of 6 PAGEID #: 9495




        In his Motion for Leave, Bethel advises the Court that his counsel “have since filed a Notice

 with this Court explaining why Bethel must proceed pro se on this motion/claim.” (ECF No. 165,

 PageID 9331). The referenced Notice reads in its entirety as follows:

                Undersigned counsel discussed with Robert Bethel that they will not
                be representing him in his recent state court litigation, which has
                now been filed pro se. Robert Bethel asked for factual affidavits
                from Attorneys Thompson and Troutman, which they provided to
                him. Mr. Bethel has included the affidavits in his pro se litigation in
                the Franklin County Court of Common Pleas. The way in which Mr.
                Bethel is using those affidavits could make counsel witnesses in his
                pro se litigation.

                Counsel also notified him that they would not be filing a motion to
                stay his habeas litigation on the basis of his pro se litigation.

                Mr. Bethel requested that counsel file this notice with this Court
                regarding the fact that they will not be engaging in this litigation and
                he is proceeding pro se.

                /s/ Justin, Thompson, Jordan Berman, and Rachel Troutman


        With respect, the Notice does not prove what Bethel believes it proves. The fact that

 attorneys will not be filing a motion does not imply that they cannot and their client must be

 allowed to file the motion pro se. Attorneys may have a number of good reasons besides

 R.Prof.Cond. 3.7 why they will not file a particular motion. In general, Fed.R.Civ.P. 11 provides:

                (b) By presenting to the court (whether by signing, filing,
                submitting, or later advocating) a pleading, written motion, or other
                paper, an attorney or unrepresented party is certifying that to the best
                of the person's knowledge, information, and belief, formed after an
                inquiry reasonable under the circumstances:
                        (1) it is not being presented for any improper purpose, such
                        as to harass or to cause unnecessary delay or needless
                        increase in the cost of litigation;
                        (2) the claims, defenses, and other legal contentions therein
                        are warranted by existing law or by a nonfrivolous argument


                                                   2
Case: 2:10-cv-00391-MRB-MRM Doc #: 168 Filed: 02/02/21 Page: 3 of 6 PAGEID #: 9496




                        for the extension, modification, or reversal of existing law or
                        the establishment of new law;
                        (3) the allegations and other factual contentions have
                        evidentiary support or, if specifically so identified, are likely
                        to have evidentiary support after a reasonable opportunity
                        for further investigation or discovery; and
                        (4) the denials of factual contentions are warranted on the
                        evidence or, if specifically so identified, are reasonably
                        based on a lack of information or belief.

        As the text implies, one of the purposes of Rule 11 is to prevent the filings that cause

 unnecessary delay or are not warranted as a matter of law. An attorney might decline to file a

 motion because in her or his judgment it would violate Rule 11. Rule 11 applies to unrepresented

 parties as well as to attorneys, so the sanctions available to the Court to enforce Rule 11 are in

 theory equally available for pro se litigants as they are for attorneys. In practice, however, a death

 row inmate has nothing to lose by filing a motion found to violate Rule 11, whereas an attorney

 sanctioned under Rule 11, even by a mere finding of violation, has a permanent blot on his or her

 professional record.

        Attorneys may well have other, perhaps strategic, reasons for declining to file a motion. In

 this case Petitioner’s counsel have obtained Respondent’s agreement with and the Court’s adoption

 of a briefing schedule that effectively stays decision of this case until Bethel’s pending appeal is

 decided by the Supreme Court of Ohio (ECF Nos. 163-64).

        The Court accepts Petitioner’s representation that he needed the Affidavits of Ms.

 Troutman and Mr. Thompson to support his renewed proceedings before Judge Richard Frye in

 the Franklin County, Ohio, Court of Common Pleas: they help explain the delay in obtaining the

 ballistics report on which Petitioner relies in those proceedings. That makes them witnesses in

 that proceeding, albeit on an ancillary issue. But the fact that Bethel is proceeding pro se in that

 matter is not proof that he was forced to by Ohio R.Prof.Cond. 3.7; either because the attorneys



                                                   3
Case: 2:10-cv-00391-MRB-MRM Doc #: 168 Filed: 02/02/21 Page: 4 of 6 PAGEID #: 9497




 decided sua sponte that Rule 3.7 applied or because Judge Frye ruled to that effect.

        Bethel also disagrees with the Magistrate Judge’s interpretation of Rule 3.7 as limited to

 trials. He cites first General Mill Supply Co., v. SCA Services. Inc. (Motion, ECF No. 165, PageID

 9334, citing 697 F.2d 704 (6th Cir. 1982)). That case involved disqualification of an attorney from

 continuing to represent a party at all in ongoing litigation; the attorney had supplied an affidavit

 that was critical on a summary judgment motion. Id. at 707. The attorney’s involvement was so

 central to the litigation that the Sixth Circuit that the court observed “Mr. Garratt is not only a

 witness and counsel. He is also in a realistic and not just a figurative sense, a party in interest as

 much as Hale & Dorr is, one whose standing and reputation is just as much at stake.” Id. at 712.

 Under those circumstances, the court upheld the disqualification, interpreting and applying

 American Bar Association Disciplinary Rule (“DR”) 5-101(B). As Petitioner notes, my colleague,

 Magistrate Judge Mark Abel, relied on General Mill to disqualify an attorney in and was affirmed

 by District Judge John D. Holschuh, Sr. in Hood v. Midwest Sav. Bank, (Motion, ECF No. 165,

 PageID 9334, citing No. 1:12-cv-112, 2001 U.S. Dist. LEXIS 24512 (S.D. Ohio, Mar. 22, 2001)).

 Judge Abel disqualified the attorney under DR 5-102(B), finding:

                First, Henderson’s testimony is needed to support Plaintiff's
                promissory estoppel claim. (Record 69 at 11). Second, Henderson
                was an active participant in the loan transaction and has personal
                knowledge regarding the terms of the loan agreement and statements
                made by Defendant's employees both before and after the parties
                entered into the loan agreement. (Record 69 at 11-12). Third, in
                opposing Defendant’s motion for summary judgment, Plaintiff
                relies heavily upon Henderson’s deposition testimony to establish
                that: (1) Defendant did not provide a settlement statement or other
                closing documents to Plaintiff prior to the closing; (2) the closing
                documents did not reflect the loan agreement; (3) Defendant agreed
                to disburse the first draw of the loan if Plaintiff provided
                documentation of work completed, and (4) Defendant's employee
                Frank Niven agreed to disburse the first draw of the loan if Plaintiff


                                                   4
Case: 2:10-cv-00391-MRB-MRM Doc #: 168 Filed: 02/02/21 Page: 5 of 6 PAGEID #: 9498




                   made payment on the mortgage. (Record 69 at 12). Finally,
                   Defendant intends to use Henderson’s testimony to contradict
                   Plaintiff's fraud and breach of contract claims.

 Id. at *7-8.

         Finally, Bethel cites United States v. Matsa (Motion, ECF No. 165, PageID 9335, citing

 No. 2:09-cr-297, 2010 U.S. Dist. LEXIS 110870 (S.D. Ohio, Oct. 19, 2010)). In Matsa, District

 Judge Edmund A. Sargus, Jr. of this Court relied on Rule 3.7 to disqualify an attorney from

 appearing as trial counsel in a criminal case when the attorney had been heavily involved in

 responding to a grand jury subpoena and it was expected that the defendant would rely on an

 advice-of-counsel defense.

         This case authority persuades the undersigned that his prior analysis was too cursory. In

 applying Rule 3.7, it is not correct to draw a bright line between what an attorney will do during

 trial and other parts of a case. Rule 3.7(a)1 provides:

                   A lawyer shall not act as an advocate at a trial in which the lawyer
                   is likely to be a necessary witness unless one or more of the
                   following applies:
                   (1) the testimony relates to an uncontested issue;
                   (2) the testimony relates to the nature and value of legal services
                       rendered in the case;
                   (3) the disqualification of the lawyer would work substantial
                       hardship on the client.

         As can be seen by examining the lawyer testimony found to be disqualifying in the three

 cited cases, it was much more central to the core issues of the cases than is the attorney testimony

 here. That Ms. Troutman and Mr. Thompson participated at various times in attempting to obtain

 funding for a ballistics expert is likely to be uncontested. Of course, the significance of that



 1
  Rule 3.7 substantially re-codifies DR 5-102 so that applications of the older rule can confidently be applied to the
 newer.

                                                          5
Case: 2:10-cv-00391-MRB-MRM Doc #: 168 Filed: 02/02/21 Page: 6 of 6 PAGEID #: 9499




 testimony will be for Judge Frye to determine in the first instance, but they are not appearing as

 advocates in Bethel’s most recent filing in Judge Frye’s court.

        To distinguish situations in which an attorney could provide testimony in a trial or other

 evidence-weighing setting (e.g. on summary judgment), one can imagine an attorney being present

 during commission of a crime and later being called as an eyewitness, either at trial or at a motion

 to suppress hearing. Such an attorney would be required to be disqualified under Rule 3.7, but the

 Rule does not require disqualification here. That is particularly true because acting as an advocate

 for a stay would not necessarily be advocating on the merits on the state court proceeding.

        Accordingly, Petitioner’s Motion for Leave to Proceed pro se on a motion for stay (ECF

 No. 165) is DENIED. Petitioner’s pro se Motion for Stay (ECF No. 166), filed without leave of

 Court, is STRICKEN.



 February 2, 2021.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                                                  6
